                               Case 20-18185      Doc 26   Filed 12/10/20      Page 1 of 1
Entered: December 10th, 2020
Signed: December 9th, 2020

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore
                                    In re:   Case No.: 20−18185 − MMH       Chapter: 7

Peter M May
Debtor

                        ORDER GRANTING CHAPTER 7 TRUSTEE'S MOTION
                          EXTENDING DEADLINE TO FILE COMPLAINTS
                                 OBJECTING TO DISCHARGE

Upon the Chapter 7 Trustee's timely motion to extend the deadline for filing complaints objecting to entry of a
discharge, good cause appearing therefor, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the time within which a complaint may be filed to object to the discharge of the debtor is extended
to February 12, 2021.

NOTICE: THIS ORDER DOES NOT EXTEND THE DEADLINE TO FILE A COMPLAINT TO DETERMINE
THAT A DEBT IS NOT DISCHARGEABLE PURSUANT TO 11 U.S.C. § 523(c).


cc:    Debtor
       Attorney for Debtor − Robert B. Scarlett
       Case Trustee − Zvi Guttman
       U.S. Trustee
       All Creditors

                                                    End of Order
22x01 (rev. 01/06/2009) − yoliver
